Sixty years ago, Secretary- General Dag Hammarskjöld said these simple words, which summarize our task here today:
“The United Nations is an expression of our will to find a synthesis between the nation and the world ... to serve the world by serving our nation, and to serve our nation by serving the world.”
We will never forget Dag Hammarskjöld’s life, and we welcome the new resolution 69/246, investigating his death, but now more than ever, we need to ensure that his idea of international solidarity lives on.
The current refugee situation is a global crisis, a global responsibility and now also a global crisis of responsibility. The United Nations system and all the world’s leaders need to come together to ensure that those fleeing war and repression are treated in a safe, orderly and dignified way. We should dramatically increase the number of resettlement places, expand legal avenues for migration and base all our efforts on the principle of non-refusement and the right to seek asylum. It is extremely urgent that all the countries of the European Union treat people seeking refuge in the Union with a spirit of humanity, solidarity and shared responsibility.
Sweden will do its share. We are the largest per capita receiver of asylum seekers in Europe and we are increasing our funding to the Office of the United Nations High Commissioner for Refugees, which is in dire need of more resources. But that is something no country or continent can tackle alone. It is time for us all to step up to solve this crisis. It is not simply our task. It is our duty in the service of our nations and the world.
To solve the current crisis, we also need to stop the horrors in Syria. Extrajudicial executions, sexual and gender violence, and atrocities that may amount to war crimes and crimes against humanity cannot be tolerated by the international community. Sweden supports the efforts to secure humanitarian assistance for the Syrian people. We stand behind Special Envoy Staffan de Mistura and his proposal to form working groups with Syrian participation to implement the Geneva communiqué (S/2012/523, annex). To support that process, we want to see an international contact group comprising key international and regional actors. And time is of the essence. The Security Council and its major Powers must shoulder their responsibility. The bloodbath must end.
Meanwhile, other conflicts cannot be forgotten. A seven-year-old child in Gaza has already lived through three wars. Peace talks need to be resumed so that the State of Israel can live alongside a democratic, coherent and viable Palestinian State. Sweden has recognized the State of Palestine. We want to see a more equal relationship that will pave the way for the two-State solution that Israelis, Palestinians and a broad international community view as the right path to peace. Sweden will also step up its efforts to promote peacekeeping and crisis management.
We are contributing civilian personnel to missions in South Sudan, Afghanistan, Liberia, the Democratic Republic of the Congo and the Middle East, and we have sent military personnel to the United Nations Multidimensional Integrated Stabilization Mission in Mali and the Global Coalition to Combat the Islamic State of Iraq and the Levant. We stand ready to contribute to future United Nations missions and are continuing research on developed doctrines and methods for peacekeeping to share within the United Nations.
Working to maintain peace also means following through on our mutual promises of disarmament,
15-29562 37/54

A/70/PV.19 30/09/2015
namely, to pursue legal, practical and technical solutions to fully rid our world of its remaining 16,000 nuclear weapons; to finally destroy what remains of other inhumane arms, such as biological and chemical weapons; to implement the Arms Trade Treaty; and to fight the spread of small arms and light weapons, including ammunition. If we sway from those goals, humankind will suffer for our faults.
If peace is more than the absence of war, peacebuilding is more than the direct prevention of military conflict. Lack of resources, rising sea levels and natural disasters have already wreaked havoc on women and men living in vulnerable States. Climate change can work as a conflict multiplier, threatening peace as well as our chances to achieve all our Sustainable Development Goals. We need a course of action to create a low-carbon and climate-resilient world economy. We must protect land and ocean ecosystems. That is not a choice; it is a necessity for our survival.
The world must therefore reach a fair, ambitious and legally binding agreement in Paris in December that, over time, will hold the rise in global temperature below 2°C, to the extent possible. Sweden will play its part by becoming one of the first fossil-free welfare nations in the world and having no net emissions of greenhouse gases by 2050. We will be strong financial supporters of the Green Climate Fund and international climate action, with a view to supporting adaptation and transfer of technology on a global scale.
The coming decade will also need to see major investments in the schooling, higher education and professional training of our youth. We need fair and equal societies, where the just contributions of those who have are used to finance the gift of knowledge and power to those who have not. That is a foundation for peace that is too precious to neglect. Moreover, it is closely connected to the potential of gender equality. Barring women from power, public debate, work and education and depriving them of their human right to decide for themselves, including control over their own bodies, reproduction and sexuality — all that is a global disgrace.
It is time once and for all to get rid of structures that discriminate against and belittle people, on whatever grounds. It is time to fully realize Security Council resolution 1325 (2000), granting women their crucial role in peace and State-building. It is time to see sexual violence as one of the most destructive weapons of all
and to fight it with the full force of the international community.
New times also demand a new mindset. As several leaders of island countries have told me: “We are not a small island nation; we are a large ocean State”. To fully grasp the potential of the new world economy, we need to remove old colonial prejudice and false conceptions of large and small, North and South, East and West. We should welcome and enhance the transformation and expansion of the global economy through free and fair trade and create a global deal for decent work, while working to free some 160 million child labourers and also to end modern slavery. Sweden is taking concrete measures to maintain political support at the highest level for our common 2030 Agenda for Sustainable Development (resolution 70/1), and we will continue to allocate 0.1 per cent of our gross national income to official development assistance.
For me, words that are not followed by actions are not worth being spoken, but the challenges for the international community also show the dire need for a strengthened and reformed United Nations. Sweden contributes resources, but we also want to contribute reforms. We want to make the United Nations more effective, transparent and fit-for-purpose. We will work to strengthen cooperation between the United Nations and regional organizations, not least the African Union.
In 2017, it will have been 20 years since Sweden last held a seat on the Security Council. Over the years, we have stood by those fighting for independence and dignity and against repression, colonialism, apartheid and inequality. We now seek Members’ confidence to champion the perspective of small and medium-sized States as a non-permanent member of the Security Council. We will strive tirelessly for a Council that can respond swiftly to the security challenges of our time and that is more representative, transparent and effective. A reformed Council must reflect today’s realities, with adequate representation for Africa, Asia and Latin America. We also support efforts to limit the use of the veto.
Although we see distress, we also see hope. The agreement on the Iranian nuclear issue was indeed a victory for the idea of diplomacy. Shared efforts create shared progress. Our decision on the new Sustainable Development Goals will, if thoroughly implemented, enable us to create another landmark in human history. And the upcoming Climate Change Summit in Paris
38/54 15-29562

30/09/2015 A/70/PV.19
will give us the opportunity to act — late, but hopefully not too late.
Sweden is fully committed to those tasks. We believe that international solidarity is the first and foremost foundation for shared peace and prosperity. International cooperation is the only way to transform solidarity into substantial change. This year must be the essential milestone for global development and for future generations. So let us create that milestone, serving our nations and serving our world.
